Per Curiam:

It appears from the record, that after the introduction of the evidence in the case, the plaintiff in error (defendant in the court below) requested the court to charge the jury in writing; whereupon the court requested said party to write out any instructions she desired to have given, which she refused to do, and thereupon the court refused to charge the jury in writing, but did charge the jury orally. Upon the authority of City of Atchison v. Jansen, 21 Kas. 560; the A. T. & S. F. Rld. Co. v. Franklin, ante, p. 74, and § 275 of the code, (Comp. Laws 1879, pp. 637, 638,) the judgment of the district court against the plaintiff in error must be reversed, and the cause remanded for a new trial.